Citation Nr: 0825184	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-28 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
30, Title 38, of the United States Code.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 4, 1984 to 
August 26, 1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Jurisdiction is now with the RO in Albuquerque, 
New Mexico.  

In his substantive appeal, received in September 2006, the 
appellant requested a hearing before a member or members of 
the Board.  In a March 2008 letter, the RO notified the 
appellant of a hearing scheduled the following month.  He 
failed to appear without good cause shown.  Thus, VA has 
satisfied its duty to afford the appellant an opportunity to 
be heard.  


FINDINGS OF FACT

1.  The appellant first entered on active duty on June 4, 
1984.  

2.  The appellant served on active duty for 2 months and 23 
days.  

3.  The appellant was not discharged or released from active 
duty for a service-connected disability, for a medical 
condition that preexisted service, under 10 U.S.C. § 1173, 
involuntarily for the convenience of the government as a 
result of a reduction in force, or for a physical or mental 
condition.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, of the United 
States Code, have not been met.  38 U.S.C.A. § 3011 (West 
2002 & Supp. 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2006, the appellant filed a claim for education 
benefits under the Montgomery GI Bill - Active duty 
Educational Assistance Program as codified in Chapter 30 of 
Title 38 of the United States Code.  The RO denied his claim 
in June 2006, finding that the appellant did not meet the 
eligibility requirements for the benefit sought.    

Title 38 Chapter 30 of the United States Code codifies a 
program to assist in the readjustment of members of the Armed 
Forces to civilian life after their separation from military 
service.  38 U.S.C.A. § 3001 (West 2002).  The program is 
available to individuals who meet criteria of basic 
eligibility, including active duty during prescribed dates 
and length of active duty.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2007)

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. §§  
3011(a)(1)(A); 3012(a)(1)(A); 38 C.F.R. § 
21.7042(a)(1)(b)(1).  

In addition to the above requirement, in the case of an 
individual with an obligated period of service of 3 years or 
more, the individual must have completed at least 3 years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 
C.F.R. § 21.7042(a)(2).  A person may also establish 
eligibility based on a combination of service on active duty 
and service in the Selected Reserve, but such service 
requires at least two years of continuous active duty in the 
Armed Forces.  38 C.F.R.  § 21.7042(a)(2).  

With the exceptions of certain duty as a commissioned 
officer, or a cadet or midshipman at United States Military 
or Naval Academy, active duty means full time duty in the 
Armed Forces of the United States, other than active duty for 
training.  38 U.S.C.A. § 101(21).  

There are exceptions to the length of active duty service 
requirements.  A veteran need not have served the requisite 
amount of time pursuant to 38 U.S.C.A.  § 3011(a)(1)(A)(i) 
and 38 C.F.R. § 21.7042(a)(2) if he or she was discharged or 
released from active duty for any one of the following 
reasons:

(i) For a service-connected disability, or (ii) For a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) Under 10 
U.S.C. 1173 (hardship discharge), or (iv) For convenience of 
the government (A) After completing at least 20 continuous 
months of active duty of an obligated period of active duty 
that is less than three years, or (B) After completing 30 
continuous months of active duty of an obligated period of 
active duty that is at least three years, or (v) 
Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy. 38 C.F.R. 
§ 21.7042(a)(5).

Additionally, if other criteria are met, individuals who were 
eligible for education assistance benefits under Chapter 34 
of Title 38 of the United States Code may also be eligible 
for benefits under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  
However, eligibility under Chapter 34 requires service 
between January 1955 and January 1977.  38 U.S.C.A. 
§ 3452(a).  

Here, the appellant does not meet any of these criteria.  A 
DD214 is of record showing that the veteran had active duty 
of 2 months and 23 days from June to August 1984.  He was not 
a commissioned officer or a cadet or midshipman.  Thus, the 
requirement of first entering active service after June 30, 
1985 is not met, the requirement of duty between January 1955 
and January 1977 precludes eligibility via Chapter 34, and 
the length of active duty requirement is not met.  Finally, 
there is no evidence that the appellant was discharged or 
released from active duty for any of the reasons that provide 
for exceptions to the length of active duty criteria.  

The Board acknowledges the appellant's argument that he 
served in the National Guard from 1984 until 1992.  However, 
there is no evidence that the appellant had full time active 
duty for any period other than the 2 months and 23 days 
listed on his DD214.  His service with the National Guard 
does not satisfy the eligibility requirements for education 
benefits under Chapter 30.  

Because the appellant does not meet any of the criteria for 
eligibility for Chapter 30 education benefits, his claim must 
be denied.  

The Board finds that the duty-to-assist and duty-to-notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  See Barger v. Principi, 16 Vet. App. 
132 (2002) (the VCAA does not apply to cases involving the 
waiver of recovery of overpayment claims because the statute 
at issue in such cases is not found in Title 38, United 
States Code, Chapter 51, i.e., the laws affected by VCAA).  
Similarly, in the present case, the statute at issue is not 
found in Title 38, United States Code, Chapter 51; rather, it 
is found in Title 38, United States Code, Chapter 30.  


ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


